Name: Commission Regulation (EEC) No 3634/83 of 22 December 1983 amending Regulation (EEC) No 1124/77 redefining the destination zones for export refunds or levies and for export licences for cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 12. 83 Official Journal of the European Communities No L 360/21 COMMISSION REGULATION (EEC) No 3634/83 of 22 December 1983 amending Regulation (EEC) No 1124/77 redefining the destination zones for export refunds or levies and for export licences for cereals and rice Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Articles 16 (6) and 19 (3) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1 566/83 (4), and in particular Articles 17 (6) and 21 (2), Whereas Regulation (EEC) No 1124/77 of 27 May 1977 (5), as last amended by the 1979 Act of Acces ­ sion (6), defined the various destination zones to which differentiated export refunds and levies would apply in line with the characteristics of the cereals and rice markets in these zones ; whereas, in the light of ex ­ perience and in view of changes in the market for the said products in the Azores, Madeira and the Canary Islands , it appears to be appropriate to withdraw these islands from the destination zones to which differenti ­ ated export refunds and levies apply ; whereas changes should also be made in Regulation (EEC) No 1124/77 in line with territorial changes in certain States that have occurred since it was adopted ; HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 1 1 24/77 is hereby amended as follows : 1 . Zone V (a) :  'Azores ', 'Madeira' and the 'Canary Islands' are withdrawn ,  'Spanish Sahara' is replaced by 'ex Spanish Sahara'. 2 . Zone VI : 'French Territory of the Afars and Issas ' is replaced by 'Djibouti '. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 181 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14 . 6 . 1982, p. 1 . ( 3) OJ No L 166, 25 . 6 . 1976, p. 1 . (4) OJ No L 163 , 22 . 6 . 1983, p. 5 . (5) OJ No L 134, 28 . 5 . 1977, p. 53 . (6) OJ No L 291 , 19 . 11 . 1979 , p. 17 .